1
2
3
4
5                        UNITED STATES DISTRICT COURT
6                      SOUTHERN DISTRICT OF CALIFORNIA
7
8    HENRY VASQUEZ,                            Case No.: 18-cv-2097-GPC-MDD
9                                 Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
10   v.                                        MOTION FOR APPOINTMENT OF
                                               COUNSEL
11   DANIEL PARAMO, et al.,
12                            Defendants.      [ECF No. 42]
13
14        Plaintiff, proceeding pro se and in forma pauperis with a civil rights
15   Complaint filed pursuant to 42 U.S.C. § 1983, is currently incarcerated at in
16   Salinas Valley State Prison. (ECF No. 1). Plaintiff’s first request for
17   appointed counsel was denied without prejudice on March 14, 2019. (ECF
18   No. 21). On August 13, 2019, Plaintiff filed his second request for
19   appointment of counsel. (ECF No. 42).
20        Generally, a person has no right to counsel in civil actions. Palmer v.
21   Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Thus, federal courts do not have
22   the authority “to make coercive appointments of counsel.” Mallard v. United
23   States District Court, 490 U.S. 296, 310 (1989).
24        District courts have discretion, however, pursuant to 28 U.S.C. §
25   1915(e)(1), to “request” that an attorney represent indigent civil litigants
26   upon a showing of exceptional circumstances. See Terrell v. Brewer, 935 F.2d
27   1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires

                                               1
                                                                      18cv2097-GPC-MDD
1    an evaluation of both the ‘likelihood of success on the merits and the ability of
2    the plaintiff to articulate his claims pro se in light of the complexity of the
3    legal issues involved.’ Neither of these issues is dispositive and both must be
4    viewed together before reaching a decision.” Id. (quoting Wilborn v.
5    Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
6         Here, Plaintiff supports his Motion by stating that he has been
7    transferred to different cells multiple times which causes delay or difficulty
8    receiving mail, his claims against one named defendant survived summary
9    judgment, and it is difficult to conduct discovery while incarcerated without
10   the assistance of counsel. (ECF No. 42 at 2-3). However, as this Court noted
11   in denying Plaintiff’s first request for counsel, it appears that Plaintiff has a
12   sufficient grasp of his case, the legal issues involved, and is able to
13   adequately articulate the basis of his claims as demonstrated by Plaintiff’s
14   Complaint. (See ECF No. 21). Plaintiff’s pro se pleading survived initial
15   screening and his claims against one Defendant survived an early summary
16   judgment motion. However, the Court notes again that Plaintiff’s claims are
17   not particularly complex, and although sufficient to survive screening,
18   Plaintiff has not demonstrated a likelihood of success on the merits.
19        Thus, the Court finds that Plaintiff has failed to plead facts sufficient to
20   show the “exceptional circumstances” required for appointment of counsel
21   pursuant to 28 U.S.C. § 1915(e)(1) and therefore DENIES without prejudice
22   Plaintiff’s Motion for Appointment of Counsel.
23        IT IS SO ORDERED
24   Dated: August 16, 2019
25
26
27

                                              2
                                                                        18cv2097-GPC-MDD
